


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
    
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of July 15, 2014 (the “Effective Date”), by and among SUN
COMMUNITIES, INC., a Maryland corporation (the “REIT”), SUN COMMUNITIES
OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership (“SCOLP”), and
John B. McLaren (the “Executive”). As used herein, “Company” shall refer to the
REIT and SCOLP together.


W I T N E S S E T H:


WHEREAS, the Company and Executive entered into that certain Employment
Agreement as of March 7, 2011 but effective as of January 1, 2011 (the
"Employment Agreement"); and


WHEREAS, the Company and Executive desire to amend the Employment Agreement in
accordance with the terms and conditions of this Amendment.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:


1.    The following sentence is hereby added to the end of Section 4(h) of the
Employment Agreement:


“Without limiting the foregoing, the Executive accepts, adopts and agrees to be
subject to the Sun Communities, Inc. Executive Compensation “Clawback” Policy
dated July 14, 2014, as it may be amended, restated or supplemented from time to
time.”
    


2.    Section 7(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 7(a):


“(a)    The Executive's employment under this Agreement may be terminated:


(i)    by either the Executive or the REIT at any time for any reason whatsoever
or for no reason upon not less than sixty (60) days written notice;


(ii)    by the REIT at any time for "cause" as defined below, without prior
notice;


(iii)    by the REIT upon the Executive's "permanent disability" (as defined
below) upon not less than thirty (30) days written notice;


(iv)    upon the Executive's death; and


(v)    by the Executive at any time for Good Reason (as defined below).”


3.    Section 7(c) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 7(c):


    



-1-



--------------------------------------------------------------------------------




“(c)    For purposes hereof, the Executive’s “permanent disability” shall be
deemed to have occurred if the Executive, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (i) is unable to engage in any substantial gainful activity, or (ii) is
receiving income replacement benefits for a period of not less than 6 months
under an accident and health plan of the Company.”


4.    The following Section 7(d) is hereby added to the Employment Agreement:


“(d)    For purposes hereof, “Good Reason” shall mean:  (i) a material breach of
this Agreement by the Company that is not cured within thirty (30) days after
receiving written notice from the Executive of such breach, which notice must be
provided within ninety (90) days of the initial existence of the Good Reason
condition, with the determination as to whether there has been a breach and
whether the breach is material to be determined by the Nominating and Governance
Committee of the Board in the reasonable and good faith exercise of its
discretion;  (ii) diminution of, or reduction or adverse alteration of, the
Executive’s duties or responsibilities without the consent of the Executive, or
the Company’s assignment of duties, responsibilities or reporting requirements
that are materially inconsistent with his positions or that materially expand
his duties, responsibilities, or reporting requirements without the consent of
the Executive; or (iii) any requirement by the Company that the Executive
relocate to a principal place of business outside of the Detroit, Michigan
metropolitan area.  Written notice of an event constituting Good Reason must be
provided to the Company by the Executive within ninety (90) days of its
occurrence.  The Company will have thirty (30) days to cure such occurrence, and
the Executive may not terminate this Agreement due to Good Reason more than
thirty (30) days following the last day of such cure period (and only if the
Company has failed to cure).”


5.    Section 8(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 8(a):


“(a)    In the event that the REIT terminates the Executive's employment under
this Agreement without “cause” pursuant to Section 7(a)(i) or if Executive
terminates this Agreement for Good Reason pursuant to Section 7(a)(v) hereof,
(i) the Executive shall be entitled to any accrued and unpaid Base Salary, Bonus
and benefits through the effective date of such termination, prorated for the
number of days actually employed in the then current calendar year, which shall
be paid by the Company to the Executive within thirty (30) days of the effective
date of such termination (or such later date as may be required in order to
determine the amount of any Bonus due to the Executive but in no event later
than March 15th of the calendar year following the calendar year that
Executive’s employment is terminated), and (ii) subject to the Executive’s
execution of a general release of claims in a form satisfactory to the Company,
the Company shall pay the Executive monthly an amount equal to one-twelfth
(1/12) of the Base Salary (at the rate that would otherwise have been payable
under this Agreement) for a period of up to twelve (12) months if the Executive
fully complies with Section 12 of this Agreement (the “Severance Payment”). The
first monthly installment of the Severance Payment shall be paid not later than
45 days after the date of the termination that gives rise to the Severance
Payment obligation, provided that the Executive has executed and delivered the
general release of claims described above and the statutory period during which
the Executive is entitled to revoke the general



-2-



--------------------------------------------------------------------------------




release of claims has expired prior to the end of such 45-day period, and,
provided further, that if such 45-day period begins in one taxable year and ends
in the subsequent taxable year, the first monthly installment of the Severance
Payment shall be paid in the second taxable year. Notwithstanding the foregoing,
the Severance Payment shall not be due Executive if Executive is entitled to
Change in Control Benefits (as defined in Section 10 below).”


6.    Section 8(b) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 8(b):


“(b)    If (i) the Company terminates the Executive's employment under this
Agreement for "cause", or (ii) the Executive voluntarily terminates his
employment hereunder, other than for Good Reason pursuant to Section 7(a)(v)
hereof, the Executive shall be entitled to no further compensation or other
benefits under this Agreement, except for any accrued and unpaid Base Salary and
benefits through the effective date of such termination, prorated for the number
of days actually employed in the then current calendar year.”


7.    Section 8(c) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 8(c):
    
“(c)    In the event of termination of the Executive's employment under this
Agreement due to the Executive's permanent disability or death, (i) the
Executive (or his heirs, successors and assigns in the event of his death) shall
be entitled to any accrued and unpaid Base Salary, Bonus and benefits through
the effective date of such termination, prorated for the number of days actually
employed in the then current calendar year, which shall be paid by the Company
to the Executive or his successors and assigns, as appropriate, within thirty
(30) days of the effective date of such termination (or such later date as may
be required in order to determine the amount of any Bonus due to the Executive
but in no event later than March 15th of the calendar year following the
calendar year that Executive’s employment is terminated), and (ii) if and so
long as the Executive fully complies with Section 12 of this Agreement, the
Company shall pay the Executive monthly an amount equal to one-twelfth (1/12) of
the Base Salary (at the rate that would otherwise have been payable under this
Agreement) for a period of up to eighteen (18) months if such permanent
disability or death occurs on or before the third anniversary of the Effective
Date, and up to twenty four (24) months if such permanent disability or death
occurs after the third anniversary of the Effective Date (the “Disability
Payment”); provided, however, that payments so made to the Executive shall be
reduced by the sum of the amounts, if any, which: (A) were paid to the Executive
under any death or disability benefit plans of the Company following the death
or the onset of the disability, and (B) did not previously reduce the Base
Salary, Bonus and other benefits due the Executive under Section 4(f) of this
Agreement. The Executive agrees to cooperate in any reasonable requirement to
undertake a medical physical examination as may be reasonably requested by an
insurance carrier in the event that the Company decides to obtain additional
death or disability insurance coverage on the Executive.”


8.    Section 10(a) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following Section 10(a):


“(a)    The Company or its successor shall pay the Executive the Change in
Control Benefits (as defined below) if there has been a Change in Control (as



-3-



--------------------------------------------------------------------------------




defined below) and any of the following events has occurred (each a “Triggering
Event”): (i) the Executive’s employment under this Agreement is terminated by
the Company or its successor without “cause” in accordance with Section 7(a)(i)
at any time within twenty-four (24) months after the Change in Control, (ii) the
Executive terminates his employment under this Agreement for Good Reason in
accordance with Section 7(a)(v) at any time within twenty-four (24) months after
the Change in Control; or (iii) upon a Change in Control under Section
10(f)(ii), the Company or its successor does not expressly assume all of the
terms and conditions of this Agreement.”


9.    Section 10(c) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following Section 10(c):


“(c)    Notwithstanding anything to the contrary herein, in the event that
within sixty (60) days prior to a Change in Control (i) the Executive’s
employment under this Agreement is terminated by the Company or its successor
without “cause” in accordance with Section 7(a)(i), or (ii) the Executive
terminates his employment under this Agreement for Good Reason in accordance
with Section 7(a)(v), such termination, in either case, shall be deemed to have
been made in connection with the Change in Control, such termination shall be a
Triggering Event, and (x) the Executive shall be entitled to receive the Change
in Control Benefits, (y) the Executive shall be entitled to be reimbursed for
any COBRA premiums previously paid by Executive, and (z) in accordance with
Section 11 below, all stock options or other stock based compensation awarded to
the Executive shall become fully vested and immediately exercisable and may be
exercised by Executive at any time within one (1) year after such Triggering
Event.”


10.    Section 10(d) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following Section 10(d):


“(d)    The Change in Control Benefits shall be in addition to the acceleration
of the vesting of, and the extension of the time for exercise of, stock options
and other stock based compensation as a result of a Triggering Event.”


11.    Section 11 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 11:


“11.    Stock Awards. In the event of termination of the Executive's employment
under this Agreement for “cause”, all stock options or other stock based
compensation awarded to the Executive shall lapse and be of no further force or
effect whatsoever in accordance with the Company’s equity incentive plans. If
the Company terminates the Executive's employment under this Agreement without
“cause” or if the Executive terminates his employment under this Agreement for
Good Reason in accordance with Section 7(a)(v) or upon the death or permanent
disability of the Executive, all stock options and other stock based
compensation awarded to the Executive shall become fully vested and immediately
exercisable. Upon a Triggering Event or any event described in Section 10(c) of
this Agreement, all stock options or other stock based compensation awarded to
the Executive shall become fully vested and immediately exercisable and may be
exercised by the Executive at any time within one (1) year after the Triggering
Event. All stock option and other stock based compensation award agreements
between the Company and the Executive shall be amended to conform to the
provisions of this Section 11. In the event of an



-4-



--------------------------------------------------------------------------------




inconsistency between this Section 11 and such award agreements, this Section 11
shall control.”


12.    Except as otherwise modified herein, the Employment Agreement shall
remain in full force and effect consistent with its terms.


13.    This Amendment shall be governed by and construed according to the laws
of the State of Michigan.


14.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


[Remainder of page intentionally left blank]



-5-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the date first written above.




 
 
REIT:
 
 
SUN COMMUNITIES, INC., a Maryland corporation
 
 
By:
/s/ Gary A. Shiffman
 
 
 
Gary A. Shiffman, Chief Executive Officer



 
 
SCOLP:
 
 
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership
 
 
By: Sun Communities, Inc., a Maryland corporation, its General Partner

 
 
By:
/s/ Gary A. Shiffman
 
 
 
Gary A. Shiffman, Chief Executive Officer



 
 
EXECUTIVE:
 
 
 
 
 
/s/ John B. McLaren
 
 
JOHN B. McLAREN

                    













-6-

